Case 2:21-cv-10238-WJM-AME Document 8-10 Filed 07/12/21 Page 1 of 2 PageID: 476




 David Jay, Esq.
 Richard A. Edlin, Esq.
 Jaclyn DeMais, Esq.
 GREENBERG TRAURIG, LLP
 500 Campus Drive, Suite 400
 Florham Park, New Jersey 07932
 Telephone: (973) 360-7900
 Facsimile: (973) 301-8410
 Attorneys for Samsung Electronics America, Inc.


                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

 JEAN VASADI, DANIELLE MOYER,                Civil Action No. 2:21-cv-10238
 JOSH SHEPHERD, LINDSEY                      (WJM)(AME)
 STONEBRAKER, GREG TREACY,
 SCOTT TEITSCH, JEFFREY TAYLOR,
 ETHAN GALLOWAY, RIDGE BERRY,
 JUSTIN JONES, ANNA KING, SCOTT                    DEFENDANT’S RULE 7.1
 KING, GORDON FRIEND, LAURA                            STATEMENT
 LUCA, JOSE RODRIGUEZ, SAMUEL
 SMITH, AMBER O’CONNOR, JUSTIN
 O’CONNOR, LOGAN MCQUILLEN and
 CHARLES REGNA, individually and on
 behalf of all others similarly situated,

                  Plaintiffs,

             v.

 SAMSUNG ELECTRONICS AMERICA,
 INC.,

                  Defendant.

        Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned

  counsel of record for Defendant Samsung Electronics America, Inc. certifies
Case 2:21-cv-10238-WJM-AME Document 8-10 Filed 07/12/21 Page 2 of 2 PageID: 477




  that Samsung Electronics Co., LTD. is the parent company to Defendant

  Samsung Electronics America, Inc. No publicly held corporation not a party to

  the case owns 10% or more of the stock of Samsung Electronics America, Inc.



 DATED: July 12, 2021                      /s/ David Jay
                                           David Jay
